Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2021 was filed after the mailing date of the Final Rejection on 08/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1-8, 11, 12, and 14-16 are allowed
The following is an examiner’s statement of reasons for allowance: Applicant has incorporated previously indicated allowable subject matter from claim 13 into independent claim 1. The combination of first and second cross over pipes and valves with a process system which is movably supported on a support unit with a limit stop that limits the movement of the pipe elements relative to the support unit in at least one direction, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, WO 2016/052374 (Kawasaki) (provided by applicant) discloses a process system for transferring a fluid between a floating or a non-floating facility (3) and a receiving structure (2), including first and second cross over pipes and valves (6, 7, 6a, 7a), but doesn’t disclose a limit stop.

US PGPub 2015/0329184 discloses a process system for transferring a fluid between a floating facility (6) and a receiving structure (2) wherein a pipe element (4) is supported on a support unit (701) in a movable arrangement (Figure 7) and further including a limit stop (709) which limits the movement of the pipe segment relative to the support unit, but doesn’t disclose first and second cross over pipes and valves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753